Citation Nr: 0703966	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  02-15 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
February 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the above claim.  

In April 2004 and June 2005, the Board remanded the claim for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDING OF FACT

The veteran's hypertension did not have its onset during 
active service or result from disease or injury in service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2006).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in October 2001.  The veteran was told 
of the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Additional letters were sent to the veteran 
in January 2002 and June 2005.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Since the veteran's claim for entitlement to service 
connection was denied by the RO and is also being denied by 
the Board, as discussed herein, there is no potential 
effective date or disability rating issue that would warrant 
additional notice as to the service connection issue.  See 
Dingess/Hartman, 19 Vet. App. at 473.  The RO did, however, 
send the veteran a letter in May 2006 notifying him that if 
compensation was granted, a disability rating and an 
effective date would be assigned.  In the usual course of 
events, VA would readjudicate the pending claim after 
providing such notice.  The fact that this did not occur in 
this case, however, is harmless error since such notice was 
not even required for the reasons given above.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  The National Personnel Records Center (NPRC) 
informed VA that the veteran's service medical records were 
destroyed a by fire at its facility in the 1970s.  Further 
efforts to obtain these records would be futile.  See 38 
U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2006).  The RO obtained the veteran's available post-service 
VA treatment records and private medical records, which have 
been associated with the claims file.  The veteran indicated 
that he received treatment from Dr. Wolf, a private 
physician, but has not provided a release for VA to obtain 
these records.  He did not provide the information requested 
in the RO's development letter sent in June 2005.  There is 
no indication of any relevant records that the RO failed to 
obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  VA need not obtain an 
examination in this case.  The evidentiary record does not 
show that the veteran's current hypertension is associated 
with an established event, injury, or disease in service; 
manifested during an applicable presumptive period; or 
otherwise associated with military service.  See 38 C.F.R. § 
3.159(c)(4)(C) (2006); see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); Charles v. Principi, 16 Vet. App. 370 
(2002).  The duty to notify and assist having been met by the 
RO to the extent possible, the Board turns to the analysis of 
the veteran's claim on the merits.

Finally, the veteran submitted additional documents to the RO 
in April 2006.  As this evidence is duplicative of that 
already of record and/or not relevant to the issue on appeal, 
remand for the issuance of a supplemental statement of the 
case is not required.

II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for certain chronic disorders, such as 
hypertension, may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

The majority of the veteran's service medical records are 
unavailable and, according the NPRC, were destroyed in a fire 
that occurred at their facility in 1973.  The Court has held 
that in cases where records once in the hands of the 
government are lost, there is a heightened obligation to 
explain the Board's findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis of the 
veteran's claim has been undertaken with this heightened 
obligation in mind.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hypertension.  

The veteran provided a written statement in May 2002 
indicating he had been exposed to combat during a tour of 
service in Korea in October 1951.  After undergoing mortar 
shelling, he said that he developed headaches and dizziness.  
He went to his aid station, which reportedly found 
significantly elevated blood pressure readings.  He was then 
evacuated to a military hospital where he remained for a few 
weeks to treat his elevated blood pressure.  The veteran 
maintains that his blood pressure never returned to a normal 
level.  He was released from the hospital and his military 
occupational specialty was changed due to a finding of 
physical impairment.  The veteran indicates that this 
physical impairment was hypertension.

The veteran's Department of Defense (DD) Form 214 shows that 
his primary MOS was as a military policeman.  His decorations 
included a Combat Infantry Badge (CIB) and a Korean Service 
Medal with four Bronze Service Stars.  The veteran has 
submitted a copy of his military order dated in November 1951 
issued by the 11th Evacuation Hospital.  This order 
reassigned him to the 110th Replenishment Battalion for 
reassignment and transfer in accordance with the veteran's 
physical limitations.  Unfortunately, the physical limitation 
was not identified.  This order indicated that the veteran 
had previously been assigned to Company B, 31st Infantry 
Regiment, 7th Division.  

Approximate 42 years after service, the veteran received 
private medical treatment from Cigna Health Care of Arizona.  
In June 1996, he was admitted through the emergency room at 
North Bay Hospital for complaints of shortness of breath.  He 
did not have chest pain or arm pain.  In the emergency room, 
he had atrial fibrillation with a rapid ventricular response 
with a ventricular rate of 170 and a blood pressure (BP) of 
170/120.  He stated that he had a 40 year history of 
hypertension.  Physical examination showed BP of 130/70.  He 
was diagnosed as having new onset atrial fibrillation with 
rapid ventricular response.  

In April 2001, the veteran received treatment from the VA 
Corpus Christi facility.  The records show that he had a BP 
of 217/129.  The veteran reported that he had not taken his 
blood pressure medication that day.  He was diagnosed as 
having hypertension.  

The veteran received VA medical treatment from March 2002 to 
December 2005.  In March 2002, his BP was 158/122.  He stated 
that he was off his blood pressure medication for two days.  
He stated that when at home, his BP is 120-130/80s, but he 
had "white coat syndrome" and it elevates in clinics.  A 
second test showed his BP was 209/111.  Records show that the 
veteran continued to receive treatment for his hypertension.

There is no competent medical evidence of record showing that 
the veteran's hypertension had its onset during active 
service or is related to any in-service disease or injury.  

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  

In the case of any veteran who engaged in combat with the 
enemy in service, the Secretary shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  38 U.S.C.A. § 1154(b).  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still establish his claim by 
competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999).

As noted above, the veteran contends that following a mortar 
shell explosion next to his bunker, his blood pressure rose 
dramatically and has been high ever since, causing his 
current hypertension.  He is competent to give evidence about 
what he experienced (for example, he is competent to describe 
undergoing mortar shelling and developing headaches and 
dizziness).  However, the veteran's opinion regarding the 
origin and onset of his current hypertension has no probative 
value as it is not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The RO requested that the veteran 
identify all medical care providers that treated him for 
hypertension since his separation from service, and the 
earliest evidence provided was dated in 1996.

The evidence does not show that the veteran's current 
hypertension is etiologically connected to service.  As 
noted, there are no medical records of treatment showing 
abnormal blood pressure for 42 years after service.  The only 
service record available is the evacuation report from 
November 1951.  The report, however, is not sufficient to 
establish service connection as it does not state why the 
veteran was transferred.  There is no competent evidence of 
record showing hypertension during service or for many years 
after service.  

Again, the RO attempted to develop the case further to verify 
the veteran's contentions in a June 2005 letter.  He was 
asked to identify records of any treatment for hypertension 
from the date of service separation to present and complete 
forms in an effort to obtain the missing service medical 
records and the complete personnel records.  The Board points 
out that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  See Wood.  Therefore, based on the evidence of 
record, service connection for hypertension must be denied.

The evidence does not show that the veteran was diagnosed 
with hypertension within one year following his separation 
from service.  This disability was not diagnosed until 1996.  
As such, service connection on a presumptive basis is not 
warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for hypertension.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107.


ORDER

Service connection for hypertension is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


